40 N.J. 44 (1963)
190 A.2d 666
CHARLES VOGEL, PETITIONER-RESPONDENT,
v.
RED STAR EXPRESS LINES, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 5, 1962.
Decided May 6, 1963.
*45 Mr. John W. Taylor argued the cause for respondent-appellant.
Mr. Aaron Gordon argued the cause for petitioner-respondent.
Mr. Milton Diamond, Deputy Attorney General of New Jersey, argued the cause for respondent One Per Cent Fund (Mr. Arthur J. Sills, Attorney General of New Jersey, attorney).
The opinion of the court was delivered
PER CURIAM.
The Workmen's Compensation Division decided that respondent Red Star Express Lines was liable to petitioner Charles Vogel under N.J.S.A. 34:15-12(b) for extended weekly compensation benefits beyond the 450-week period representing the period of required payment for total permanent disability. In doing so it rejected the respondent employer's contention that under the circumstances of the case the One Per Cent Fund, N.J.S.A. 34:15-94 to 95.2, became responsible for all payments at the end of the 450-week period. The County Court and the Appellate Division affirmed. 73 N.J. Super. 534 (App. Div. 1962). We granted the employer's application for certification. 38 N.J. 182 (1962).
Our study of the record has led us to conclude the proof is inadequate to demonstrate that the first of petitioner's two accidents resulted in a percentage of total permanent disability. Accordingly, the statutory basis for holding the One Per Cent Fund does not exist.
The judgment is affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.